UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SWANSON GROUP MFG. LLC, et at.,                       )
                                                      )
               Plaintiffs,                            )
                                                      )
             v.                                       ) Civil Case No. 10-1843 (RJL)
                                                      )
KEN SALAZAR, et at.,                                  )
                                                      )
                                                      )
               Defendants.                            )

                                         ~ORDER
                                 June Zb, 2013 [## 41, 44, 45]

       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that plaintiffs' Motion for Summary Judgment [Dkt. # 41] is

GRANTED IN PART AND DENIED IN PART; it is further

       ORDERED that defendant's Cross-Motion for Summary Judgment [Dkt. # 45] is

GRANTED IN PART AND DENIED IN PART; it is further

       ORDERED that defendant-intervenors' Cross-Motion for Summary Judgment

[Dkt. # 44] is DENIED; it is further

       ORDERED that judgment is entered in favor of plaintiffs on Counts One and Two

of the Amended Complaint; it is further

       ORDERED that defendant Ken Salazar and/or his successors shall sell or offer for

sale the declared annual sustained yield capacity of timber for the Medford and Roseburg

districts for each year; it is further
       ORDERED that the Owl Estimation Methodology is set aside and shall not be

used by defendants Ken Salazar, Tom Vilsack, and/or their successors unless and until the

methodology is submitted to the rulemaking procedures of 5 U.S.C. § 553; it is further

       ORDERED that Count Three of the Amended Complaint is DISMISSED as

moot; and it is further

       ORDERED that Counts Four and Five of the Amended Complaint are

DISMISSED as conceded.

       SO ORDERED.




                                                RICHARD .          N
                                                United States District Judge